Citation Nr: 0736008	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  06-19 353	)	DATE
	)
	)


THE ISSUES

Whether the January 9, 2006 Board decision which denied 
entitlement to a separate disability rating in excess of 10 
percent for hypertension, on and after January 12, 1998, may 
be revised on the basis of clear and unmistakable error 
(CUE).  


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from June 1976 to January 
1979.  

This matter arises as an exercise of original jurisdiction of 
the Board of Veterans' Appeals (Board) under 38 U.S.C.A. § 
7111 (West 2002) pursuant to a May 2006 statement from the 
moving party alleging CUE in a January 9, 2006 Board decision 
that affirmed decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico.  


FINDING OF FACT

The record does not reveal the kind of error of fact or law 
in the Board's January 9, 2006, decision that, when called to 
the attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  


CONCLUSION OF LAW

The criteria for revision or reversal of the January 9, 2006 
decision of the Board on the basis of CUE are not met. 38 
U.S.C.A. §§ 501, 7111 (West 2002); 38 C.F.R. §§ 20.1400, 
20.1402, 20.1403 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
VCAA notice is not required because the issue presented 
involves a motion for review of a prior final Board decision 
on the basis of CUE.  See Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc).  

CUE

Effective November 21, 1997, the provisions of Pub. L. No. 
105-111, 111 Stat. 2271, codified at 38 U.S.C.A. § 7111, 
permit challenges to decisions of the Board on the grounds of 
CUE.  A final Board decision may be revised or reversed on 
the grounds of CUE by the Board on its own motion, or upon 
request of a moving party at any time after the decision is 
made.  38 U.S.C.A. §§ 5109A(a), 7111(a), (c); 38 C.F.R. § 
20.1400, et seq. (2007).  

A CUE motion is not an appeal.  Therefore, with certain 
exceptions, it is not subject to regulations which pertain to 
the processing and disposition of appeals.  See 38 C.F.R. § 
20.1400.  In addition, neither the "benefit of the doubt" 
rule of 38 U.S.C.A. § 5107(b), nor the provisions for 
reopening claims on the grounds of new and material evidence 
under 38 U.S.C.A. § 5108 apply to CUE claims.  38 C.F.R. § 
20.1411(a), (b) (2007).  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  A motion alleging CUE in a 
prior Board decision must set forth clearly and specifically 
the alleged CUE, or errors of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.  38 C.F.R. § 20.1404(b).  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the pleading requirements, and must be 
dismissed without prejudice.  Id.  The Board has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.  38 C.F.R. § 20.1400 (2007).  

CUE is defined as a very specific and rare kind of error of 
fact or of law that, when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  38 C.F.R. § 20.1403(a).  A 
successful claim for CUE requires a showing that the error 
was "outcome determinative."  See Bustos v. West, 179 F.3d. 
1378, 1381 (Fed. Cir. 1999).  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  

By regulation, there are certain enumerated examples of 
situations that are not considered CUE which include: 1) 
changed diagnosis (new medical diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision); 2) duty to 
assist (VA's failure to fulfill the duty to assist); 3) 
evaluation of evidence (disagreement as to how the facts were 
weighed or evaluated); and 4) change in interpretation (CUE 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation).  38 C.F.R. § 20.1404(d), (e).  
This regulatory authority was promulgated with the intent to 
adopt the CUE standard as set forth by the Court in previous 
decisions on RO CUE claims.  See 63 Fed. Reg. 27534, 27536 
(1998).  The Board may therefore rely on the prior 
precedential decisions of the Court as to what exactly 
constitutes a valid claim of CUE.   

Discussion

In March 1983, the RO granted service connection for 
essential hypertension, rated as 20 percent disabling under 
diagnostic code 7101, from August 1982.  

In September 1995, the RO changed the diagnosis for the 
service-connected disability to hypertensive heart disease 
and assigned a 30 percent rating under diagnostic code 7007, 
from October 1994.  At that time, both hypertensive heart 
disease, diagnostic code 7007, and hypertensive vascular 
disease, diagnostic code 7101, were evaluated on the basis of 
blood pressure readings.  It would have been a violation of 
regulations to compensate the veteran's elevated blood 
pressure twice under the different diagnostic codes.  38 
C.F.R. § 4.14.  

Changes in the rating criteria for cardiovascular disease 
were effective January 12, 1998.  62 Fed. Reg. 65,207, 
65,210-65,211 (Dec. 11, 1997).  While hypertensive vascular 
disease continued to be rated on the basis of blood pressure 
readings, hypertensive heart disease was rated on a different 
criteria using metabolic equivalents (MET's).  Because of 
this change, separate ratings could be assigned for both 
hypertensive vascular disease and hypertensive heart disease.  

A December 2004 rating decision continued the 30 percent 
evaluation for hypertensive heart disease under diagnostic 
code 7007 and granted a separate 10 percent rating for 
hypertension under diagnostic code 7101, effective the date 
of the change in the regulation, January 12, 1998.  The 
veteran appealed and on January 9, 2006, the Board affirmed 
the RO decision.  

In May 2006, the Board received a letter in which the veteran 
asserted that he identified CUE in the January 2006 Board 
decision.  The letter does not appear to challenge the Board 
decision as to the evaluation of the hypertensive heart 
disease, but focuses on the rating for hypertension.  He 
asserts that there must be a mistake in the rating of his 
hypertension because the condition was rated at 20 percent in 
1983.  The veteran's emphasis on the previous rating as 
evidence that the disability should be assigned a higher 
rating is an argument as to how the evidence was weighed and 
is insufficient to establish CUE.  That there was a previous 
higher evaluation does not, of itself, establish CUE in a 
subsequent lower rating.  

The veteran states that all of the doctors who have evaluated 
him and treated his condition have clearly stated that 
hypertension gets severe or gets worse as a person ages.  In 
part, this is an argument as to how the evidence was 
evaluated.  The January 2006 Board decision provided a 
detailed review of recent blood pressure readings showing 
that the predominant readings do not support a rating in 
excess of 10 percent.  The veteran's disagreement with how 
the pertinent facts were evaluated does not establish CUE.  
38 C.F.R. § 20.1403(d)(3).  

In part, the veteran appears to be providing new evidence of 
a medical nature, asserting that the disability must be 
worse.  He is not competent to provide such evidence because 
he lacks the medical training, experience and expertise to do 
so.  See Warren v. Brown, 6 Vet. App. 4 (1993).  More 
importantly, new evidence can not show CUE.  See Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994).  

The veteran asserts that his hypertension was rated at 20 
percent in 1983 and cannot now be rated at 10 percent.  The 
law and regulations provide that a disability rating that has 
been in effect for 20 or more years cannot be reduced except 
for fraud.  38 U.S.C.A. § 110 (2002); 38 C.F.R. § 3.951(b) 
(2007).  The 20 percent rating for hypertension was in effect 
for a little over 12 years, from August 1982 to October 1994, 
when the diagnosis and rating were changed.  Therefore, the 
rating for hypertension does not meet the 20 year requirement 
of the law and regulation.  If the service-connected 
disability is viewed as one continuous cardiovascular 
disease, a 20 percent rating has been in effect for more than 
20 years.  However, when the cardiovascular disease is viewed 
as a whole in this manner, there has been no reduction, but a 
series of increases.  Since there is no reduction, the 
provisions of the law and regulation do not apply.  

The Board has carefully considered the veteran's arguments in 
light of the record and the applicable law and regulations 
and does not find any error of fact or law in the January 9, 
2006 Board decision.  Therefore, the veteran's motion to 
revise that decision must be denied.  


ORDER

The veteran's motion to revise the January 9, 2006 Board 
decision denying a separate disability rating in excess of 10 
percent for hypertension, on and after January 12, 1998, is 
denied.  



                       
____________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs



